DETAILED ACTION
This is the Office action based on the 16107752 application filed August 21, 2018, and in response to applicant’s argument/remark filed on December 14, 2020.  Claims 1-26 and 28-36 are currently pending and have been considered below.  Applicant’s cancellation of claim 27 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites “after a), priming the stack”.  The specification does not define the term “priming”.  According to Dictionary.com, the verb “prime” means “to prepare or make ready for a particular purpose or operation”.  Therefore, for the purpose of examining the term “priming” will be interpreted as any action that prepare the stack for an operation.
Claims 9, 18 and 22 recites “… further comprising performing a breakthrough etch to etch the protective film at neck locations”.  Since these claims fails to recite an an intention, and may or may not occur.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “wherein the priming the stack does not expose the stack to the first reactant and wherein the priming the stack does not expose the stack to the second reactant” in the specification.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claim 11 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the curing the protective film is effected by at least one of thermal heating the stack to a temperature 
Claims 2-10, 12-19 and 31-34 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1 or 11.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 11-18, 20, 22 and 24-26 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Hudson et al. (U.S. PGPub. No. 20160343580), 
(iv) depositing a protective film on sidewall of the feature (Step 207 in Fig. 2A), the deposition may comprise applying a plasma or may not comprise applying a plasma ([0051, 0076-0078, 0099]) while heating the substrate to about 20-120C ([0101]), wherein the protective film may comprise a silicon nitride ([0085]); 
(v) performing an etch treatment on the stack (Step 211 in Fig. 2A), the etching may comprise heating the substrate to 30-200°C and applying a plasma ([0110-0116]); 
(vi) repeating steps iv-v a plurality of times ([0050], Step 211-219 in Fig. 2A).
    Hudson’580 further teaches that the protective film may be a silicon oxide or silicon nitride film ([0084-0085]), that may be deposited by a ALD process ([0040]), comprising flowing a first reactant and allow it to adsorb on the stack, exposing the stack to a second reactant, wherein the second reactant reacts with the adsorbed first reactant to form a protective layer, then repeating the above two steps a plurality of times ([0099]).  3 vapor to form surface amines ([0066]).  It is noted that amine comprises nitrogen.--Claims 18, 22: Hudson’580 further teaches to perform a breakthrough step ([0090]) --Claims 13, 14, 15: although Hudson’580 is silent about the exposing the protective film to a plasma at 30-200°C would creating crosslinks, remove hydrogen content, or densifies the protective film, since the protective film and the heating are the same as described in claim 1, the heating the substrate to 30-200°C would inevitably result in the above effects, as taught by Applicant.        The following is a quotation of MPEP 2112.01, II that applies to the rejections under this section made in this Office action: “Products of identical chemical composition cannot have mutually exclusive properties.”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” --Claims 24, 26: Hudson’580 further teaches that the etching in step (ii) and (iv) may remove the protective film on the front and neck locations while leaving some protective film on the sidewall (Fig. 3A-3D).  --Claim 25: Hudson ‘580 further teaches that the treating may comprise O2, H2O, 2/H2 ([0066-0067]).
Claim 21 rejected under 35 U.S.C. 103 as obvious over Hudson’580 as applied to claim 20 above, and further in view of Hudson’945 et al. (U.S. PGPub. No. 20170076945), hereinafter “Hudson’945”:--Claim 21: Hudson’580 teaches the invention as above, wherein Hudson’580 teaches that the protective film may comprise metal oxide by using a metal-containing reactant known in the art ([0087]).  Hudson’580 is silent about the chemical formula of the metal oxide.       Hudson’945, also directed to a method of forming a hole in a stack comprising forming a protective layer on the sidewall of the hole, teaches that the protective film may comprise a metal oxide ([0086]), such as aluminum oxide ([0005, 0064]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a protective film comprising aluminum oxide in the invention of Hudson’580 because Hudson’580 teaches that the protective film may comprise metal oxide by using a metal-containing reactant known in the art ([0087]).  Hudson’580 is silent about the chemical formula of the metal oxide, and Hudson’945 teaches that aluminum oxide film may be used for such protective film.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 rejected under U.S.C. 103 as being unpatentable over Hudson et al. (U.S. PGPub. No. 20160343580), hereinafter “Hudson’580”, in view of Mahajani (U.S. PGPub. No. 20120108079), hereinafter “Mahajani”.--Claim 1: Hudson’580 teaches a method of forming a feature on a substrate, comprising(i) providing a dielectric-containing stack ([0006], Fig. 2A);(ii) partially etching a feature into the stack (Step 201 in Fig. 2A, [0054-0059]);(iii) pre-treating the substrate ([0040]) by exposing the substrate to water vapor, a plasma, ions, etc., wherein the pre-treating may use the same plasma as in the partially etching, but at different RF power, frequency, etc.(Step 203 in Fig. 2A, [0043-0044]), such as by treating the substrate to a plasma while maintaining the substrate at -20 to 
(iv) depositing a protective film on sidewall of the feature (Step 207 in Fig. 2A), the deposition may comprise applying a plasma or may not comprise applying a plasma ([0051, 0076-0078, 0099]) while heating the substrate to about 20-120°C ([0101]), wherein the protective film may comprise a metal oxide ([0087]); 
(v) performing an etch treatment on the stack (Step 211 in Fig. 2A), the etching may comprise heating the substrate to 30-200°C and applying a plasma ([0110-0116]); 
(vi) repeating steps iv-v a plurality of times ([0050], Step 211-219 in Fig. 2A).
    Hudson’580 further teaches that the protective film may be a silicon oxide or silicon nitride film ([0084-0085]), that may be deposited by a ALD process ([0040]), comprising flowing a first reactant and allow it to adsorb on the stack, exposing the stack to a second reactant, wherein the second reactant reacts with the adsorbed first reactant to form a protective layer, then repeating the above two steps a plurality of times ([0099]).     Hudson is silent about the chemical composition of the first and second reactant.   Mahajani teaches that an ALD process to deposit a silicon oxide layer may comprise flowing a silicon-containing precursor, such as silane, to absorb to the substrate, then flowing an oxygen-containing species, such as ozone, to react with the silicon-containing precursor to form the silicon oxide layer ([0026, 0031-0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the ALD process taught by Mahajani above to form the silicon oxide layer in the invention of Hudson because Hudson teaches that the protective film may be a silicon oxide or silicon nitride film ([0084-2, H2O, ammonia or a mixture of N2/H2 ([0066-0067]). --Claim 7: It is noted that the applying the plasma at 30-200°C during the etching in step (v) may be considered a step of curing the protective film using a plasma.--Claim 8: Hudson’580 further teaches that the protective film may comprise metal oxide ([0087]).--Claim 9: Hudson’580 further teaches to perform a breakthrough step ([0090]).
 Allowable Subject Matter
 Claims 29 and 30 are allowable. The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 29, none of the cited prior arts teach the feature “cooling the substrate to a temperature below -20° C”, in the context of claim 29.
Claims 23, 28, 35 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claims 23, 28, 35 and 36 none of the cited prior arts teach the feature “the generating the etch plasma is performed while cooling the substrate to a temperature below -20° C”, in the context of claims 23, 28, 35 and 36;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered as follows:-- Regarding Applicant’s argument that the previously cited prior arts do not teach a curing plasma recited in claim 7 or 12, this argument is not persuasive.  It is noted that the applying the plasma at 30-200°C during the etching in step (v) may be considered a step of curing the protective film using a plasma.-- Regarding Applicant’s argument that the previously cited prior arts do not teach a breakthrough etch at neck locations, this argument is not persuasive.  Since Applicant fails to define a breakthrough etch or a neck location, any etching at any location where the feature is narrower than another location is considered meeting the above 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713